Dismissed    Opinion   issued November 6. 2012




                                               In The
                                   (!nurt tif A11at!
                          fiftI! tIitrirt uf Lrxai it t1a11wi
                                       No. 05-I 2-00265-C
                                                1

                                   BILL BROOKS, Appellant

                                                 V.

                                  MARY MCDONALD, Appellee


                        On Appeal from the County Court at Law No. I
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-08551-A


                              MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore, and rVlyers

        On February 20, 2012, appellant tiled a notice of appeal in this case. On October 8, 2012,

appellee filed a motion to dismiss the appeal for want of prosecution. On October 19, 2012, we

ordered appellant to respond to the motion to dismiss within ten (lays. Appellant has not responded

or otherwise communicated with this Court regarding his appeal.

       Accordingly, we GRANT appel lee’s October 8, 2012 motion and DISMISS this appeal. See

TEx. R. App. P. 38.8(a)(l).

                                                            PER CURIAM



120265F.P05
                                (!tiiirt iif      ptah
                       .Fift1i Jiitriri nf        xw    it   Ozi11zu

                                     JUDGMENT
BILL BROOKS, Appellant                           Appeal from the County Court at Law No. 1
                                                 of Dallas County, Texas, (Tr.Ct.No. CC-il
No. 05- 12-00265-CV                              0855 I-A).
                                                 Oiinion delivered per curiam before Justices
MARY MCDONALD, Appellee                          Moseley, Fillmore, and Myers.


    Based on the Court’s opinion of this date, this appeal is DiSMISSED. Appellee is
ORDERED to recover her costs of this appeal from appellant.


Judgment entered November 6, 2012.




                                                 LANA MYERS
                                                .1 U ST ICE